Citation Nr: 0903410	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-24 952A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the erectile dysfunction (ED) disability.

2.  Entitlement to an initial evaluation in excess of 30 
percent for the hypertensive heart disease disability prior 
to May 19, 2008.

3.  Entitlement to an evaluation in excess of 60 percent for 
the hypertensive heart disease disability beginning May 19, 
2008.

4.  Entitlement to an evaluation in excess of 10 percent for 
the hypertension disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1974 to 
September 1978.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Atlanta, 
Georgia.  

In February 2007, a Travel Board hearing was held at the RO 
before the undersigned, who is the Veterans Law Judge 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.  The 
Board remanded the case for additional development in April 
2007; the case has now been returned to the Board for 
appellate review.

While the case was in remand status, the appellant's 
disability evaluation for his hypertensive heart disease 
disability was increased from 30 percent to 60 percent 
(effective May 19, 2008).  It is presumed that the appellant 
is seeking the maximum benefit allowed by law and regulation 
for such disability, and "it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appellant has appealed the initial evaluations assigned 
to the hypertensive heart disease and erectile dysfunction 
(ED) disabilities when service connection was granted.  The 
appellant is, in effect, asking for higher ratings effective 
from the date service connection was granted.  As such, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  Consequently, the evidence to be considered 
includes that for the entire time period in question, from 
the original grant of service connection to the present for 
the hypertensive heart disease and ED increased rating 
claims.


FINDINGS OF FACT

1.  The appellant's ED disability is manifested by impotency 
without visible deformity of the penis. 

2.  The appellant is entitled to special monthly compensation 
(SMC) based on loss of use of a creative organ.

3.  The hypertensive heart disease disability was initially 
manifested by a workload between 3 and 5 METs.

4.  The hypertensive heart disease disability has not been 
manifested at any time by chronic congestive heart failure; 
or by a workload of 3 METs or less; or by an ejection 
fraction less than 30 percent.

5.  The service-connected hypertension disability has not 
been manifested at any time by readings of diastolic blood 
pressure predominantly 110 or more, or by systolic blood 
pressure predominantly 200 or more.

6.  The ED, hypertensive heart disease and hypertension 
disabilities have not presented an unusual or exceptional 
disability picture at any time.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
erectile dysfunction disability have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 4.115b, Diagnostic Code 
7599-7522 (2008).

2.  The criteria for a separate award of special monthly 
compensation (SMC) for the loss of use of a creative organ 
have been met.  38 U.S.C.A. § 1114, subsection (k) (West 
2002); 38 C.F.R. § 3.350(a) (2008).

3.  The criteria for an initial evaluation of 60 percent for 
the hypertensive heart disability effective prior to May 19, 
2008 have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7007 (2008).

4.  The criteria for an initial evaluation in excess of 60 
percent for the hypertensive heart disability effective as of 
May 19, 2008 have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 
7007 (2008).

5.  The criteria for an evaluation in excess of 10 percent 
for the hypertension disability have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's ED and hypertensive heart disease claims 
arise from his disagreement with the initial evaluations 
following the grants of service connection.  Courts have held 
that once service connection is granted, the claim is 
substantiated; additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for these two increased initial 
rating claims.

For an increased-compensation claim such as the appellant's 
hypertension claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
appellant was provided with such notice in a November 2000 
letter from the RO.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant prior to the unfavorable decision on his 
hypertension increased rating claim.  See Vazquez-Flores, 22 
Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
hypertension increased rating claim after the initial rating 
decision by the AOJ, did not affect the essential fairness of 
the adjudication because the appellant could be expected to 
understand what was needed to establish an increased rating 
for his claimed hypertension disability from the November 
2001 RO letter and from the Statement of the Case (SOC).  In 
particular, the November 2001 letter informed the appellant 
of the need to submit evidence that his disability had 
increased in severity; that he should inform the RO about 
treatment at VA facilities; and that he should submit any 
medical reports he had in his possession.  The appellant was 
informed of the Diagnostic Code requirements for increased 
ratings for hypertension in the rating decision and in the 
SOC.  The November 2001 VA letter provided the appellant with 
examples of pertinent evidence he could submit.  The March 
2006 VA letter, as well as the September 2008 VA letter, 
informed the appellant that ratings from zero to 100 percent 
are assigned to disabilities and provided additional examples 
of pertinent evidence he could submit.  Furthermore, the 
appellant was afforded the opportunity to testify about the 
severity and extent of each of his claimed disabilities at 
his February 2007 Travel Board hearing.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his hypertension 
increased rating claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his hypertension increased 
rating claim and given ample time to respond.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the notice error 
did not affect the essential fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his hypertension increased rating claim and to respond to 
VA notices.  Therefore, notwithstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the veteran.  
Thus, the Board finds that any error in the timing of the 
appellant's notification of the VCAA as to the hypertension 
claim constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA medical records were associated 
with the claims file and reviewed.  The appellant was 
afforded VA medical examinations.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant had the opportunity to provide testimony about 
the severity of his disabilities at a Travel Board hearing 
conducted at the RO in February 2007.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  In February 2008, the 
appellant submitted a written statement indicating that he 
had no additional information to submit.  Therefore, there is 
no duty to assist or notify that is unmet.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information concerning ratings and 
effective dates in letters dated in March 2006, and September 
2008.  Thus, proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for increased ratings, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant maintains that he is entitled to evaluations 
for his service-connected disabilities that are higher than 
those currently assigned.  He testified at his February 2007 
Travel Board hearing that he was in receipt of VA medical 
treatment.  The appellant also stated that his prescribed 
medications for his disabilities had been increased over 
time.  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7. 

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Here, the RO assigned two stages 
for the hypertensive heart disease disability, an initial 30 
percent followed by a 60 percent evaluation effective in May 
2008.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

A. Erectile dysfunction

The appellant's ED is currently evaluated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7599-7522.  The appellant maintains that he is entitled to an 
initial compensable rating for his service-connected ED.  His 
representative contended at the February 2007 Travel Board 
hearing that the appellant's VA medical records documented 
the existence of a penile deformity.

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the 
appellant's service-connected disability of erectile 
dysfunction has been rated under Diagnostic Code 7522, which 
provides for a 20 percent rating for deformity of the penis 
with loss of erectile power.  Additionally, such Diagnostic 
Code provides that entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 should be considered.

The appellant underwent a VA medical examination in October 
2002; he reported that he was doing well on Viagra.  On 
physical examination, no penile deformities were noted.  The 
appellant underwent another VA medical examination in May 
2008; after reviewing the claims file and examining the 
appellant, the examiner rendered a diagnosis of ED.  The 
examiner stated that physical examination of the appellant 
had revealed no penile deformity.  The examiner further 
stated that, while the appellant had ED documented in his 
medical record, there was no objective record documenting any 
penile deformity.  As such, the appellant is not entitled to 
an initial compensable rating under Diagnostic Code 7522.

In reaching its conclusions as to the appellant's ED 
increased rating claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  Because 
the preponderance of the evidence is against the ED increased 
rating claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

However, upon a review of the record, the Board finds that 
the appellant's ED disability is manifested by impotency 
without visible deformity of the penis.  As such, the 
appellant is entitled to special monthly compensation (SMC) 
under 38 U.S.C.A. § 1114k and 38 C.F.R. § 3.350(a) on account 
of loss of use of a creative organ.  As the RO has not yet 
awarded such SMC based on loss of use of a creative organ, 
the Board will grant said SMC based on loss of use of a 
creative organ.

B. Cardiac disabilities

The appellant underwent a VA medical examination in October 
2002.  The examiner stated that there was no evidence of 
chronic heart failure, cardiomegaly or cor pulmonale.  The 
examiner stated that the appellant was unable to undergo a 
stress test because he had shortness of breath at rest; he 
estimated the appellant's workload to be "about 3" METS.  
The appellant underwent an echocardiogram in November 2002; 
the testing revealed left ventricular hypertrophy, left 
ventricular diastolic dysfunction and an ejection fraction of 
57 percent.

The appellant underwent another VA cardiac examination in May 
2008; the examiner reviewed the claims file.  The examiner 
noted that the appellant's blood pressure readings had 
generally been in the range from 140/85 to 145/90.  The 
appellant's ejection fraction on the echocardiogram performed 
in May 2008 was 60 percent.  Mild left ventricular 
hypertrophy was shown, as was a mildly dilated left atrium.  
The appellant completed an exercise stress test on May 27, 
2008; that test showed that the appellant had a workload 
capacity of 4.4 METS.  The examiner noted that the appellant 
had not had any hospitalizations for heart failure in the 
previous year.



Hypertensive heart disease

Under the current regulations, a 60 percent rating requires 
more than one episode of acute congestive heart failure in 
the past year; or a workload of greater than 3 METs but not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating requires chronic congestive heart failure; or a 
workload of 3 METs or less that results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

In addition to the preceding rating criteria, VA revised that 
portion of the Rating Schedule for evaluation of specified 
cardiovascular disorders, to consist of those rated under 
Diagnostic Codes 7000 through 7007, 7011, and 7015 through 
7020, effective from October 6, 2006.  See 71 Fed. Reg. 
52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100.  
The revised regulation contains the following new provisions: 
(1) In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained.  (2) Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) is met, MET 
testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis. (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the veteran's cardiovascular disability.  Id.  
These provisions have been met in this case.

The RO assigned the appellant an initial evaluation of 30 
percent under Diagnostic Code 7007, hypertensive heart 
disease.  In order for the next higher evaluation of 60 
percent to be assigned under Diagnostic Code 7007 for the 
appellant's hypertensive heart disease disability as the 
initial rating, the evidence must show more than one episode 
of acute congestive heart failure in the past year; or there 
must be a workload of greater than 3 METs but not greater 
than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent must be shown.  
38 C.F.R. § 4.104, Diagnostic Code 7007.  The evidence 
indicates that the appellant has not had any episodes of 
acute congestive heart failure since service connection was 
initially granted.  There was some evidence of cardiomegaly 
and left ventricle hypertrophy.  The appellant's ejection 
fractions have been between 57 and 60 percent.  In order to 
warrant an initial 60 percent evaluation, the evidence must 
show a workload that is between 3 and 5 METs; the October 
2002 VA cardiac examiner estimated that the appellant was 
able to reach METs of around 3 and stated that the appellant 
had dyspnea at rest.  Therefore, these findings more closely 
approximate the criteria required for an initial 60 percent 
disability evaluation under Diagnostic Code 7007 effective 
prior to May 19, 2008.

However, an evaluation in excess of 60 percent is not 
warranted at any time.  The clinical evidence of record does 
not demonstrate that the appellant has ever suffered from any 
chronic congestive heart failure.  The clinical evidence of 
record does not demonstrate that he is unable to achieve a 
workload of 3 METs or less with resultant dyspnea, fatigue, 
angina, dizziness or syncope.  Furthermore, the clinical 
evidence does not demonstrate that the appellant has left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

Hypertension

The appellant is currently assigned a 10 percent rating for 
his service-connected hypertension disability.  This rating 
has been assigned under the provisions of Diagnostic Code 
7101.  While this case was in appellate status, that 
Diagnostic Code regarding hypertension was amended.  71 Fed. 
Reg. 52,457-60 (Sept. 6, 2006).  Effective October 6, 2006, a 
note was added after the rating criteria of Diagnostic Code 
7101 concerning separate evaluations of hypertension and 
other heart diseases.  Because the appellant is already 
separately service-connected for hypertensive heart disease, 
this change to the regulation is inapplicable to the appeal 
at hand.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease, diastolic pressure 
predominately 100 or more, or; systolic pressure 
predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control 
warrants a 10 percent disability evaluation.  Diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more warrants a 20 percent disability 
evaluation.  Diastolic pressure predominately 120 or more 
warrants a 40 percent evaluation.  Diastolic pressure 
predominately 130 or more warrants a 60 percent evaluation.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Review of the medical evidence of record reveals that the 
appellant's hypertension does not warrant an evaluation in 
excess of 10 percent under Diagnostic Code 7101.  The medical 
evidence of record indicates that the appellant has been 
prescribed blood pressure medication for the past several 
years.  The VA medical treatment records dated between July 
2000 and April 2007 indicate systolic pressures that were no 
more than 180, and the appellant had a diastolic pressure of 
110 on only one occasion (in March 2003).  Likewise, review 
of the private medical evidence of record dated between 1999 
and 2007 reveals a blood pressure reading of 180/110 in 
January 2003, and all other readings are below those values.  

There is no clinical evidence of record to demonstrate that 
the appellant's blood pressure readings have included 
diastolic pressures predominately 110 or more, or; systolic 
pressure predominately 200 or more.  Thus the clinical 
evidence of record does not support the assignment of an 
evaluation for the hypertension disability that is in excess 
of the currently assigned 10 percent evaluation.

In reaching its conclusions as to the appellant's 
hypertension increased rating claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, since the preponderance of the evidence is against 
the hypertension increased rating claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

C. Extraschedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the currently assigned evaluations at issue may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected ED disability or either of his cardiac disabilities 
has presented such an unusual or exceptional disability 
picture at any time as to require an extraschedular 
consideration pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings for the appellant's ED disability, but the required 
manifestations have not been shown in this case (penile 
deformity).  The same is true for the cardiac disabilities in 
that there are higher ratings available, but the cardiac 
findings required for the award of any such higher ratings 
have not been demonstrated in the clinical evidence of 
record.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The appellant 
has not required any hospitalization for any one of these 
three disabilities and he has not sought frequent treatment 
(other than medication) for them.  The appellant has not 
offered any objective evidence of any symptoms due to the 
claimed disabilities that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of extraschedular ratings is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

Finally, the Board has considered whether a staged rating 
under Fenderson v. West, 12 Vet. App. 119 (1999), is 
appropriate for any one of the appellant's service-connected 
disabilities.  The Board finds that the appellant's 
symptomatology for his ED, hypertensive heart disease and 
hypertension disabilities has been stable throughout the 
appeal period.  As such, staged ratings for any one of these 
three disabilities is not proper.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


ORDER

An initial compensable valuation for the ED disability is 
denied.

Entitlement to a separate award for special monthly 
compensation (SMC) for the loss of use of a creative organ is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.
	(CONTINUED ON NEXT PAGE)


Entitlement to an initial evaluation of 60 percent, but not 
more, for the hypertensive heart disease disability effective 
prior to May 19, 2008 is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 60 percent for the 
hypertensive heart disease disability effective as of May 19, 
2008 is denied.

Entitlement to an evaluation in excess of 10 percent for the 
hypertension disability is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


